             Case 1:16-cv-01534-JEB Document 430 Filed 06/26/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                  Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                           (and Consolidated Case Nos. 16-cv-1796
                                                    and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,

       and

SARA JUMPING EAGLE, ET AL.,

                      Plaintiff-Intervenors,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


                NOTICE OF ADDITION OF DOCUMENTS TO THE
       ADMINISTRATIVE RECORD FOR THE ARMY CORPS’ REMAND ANALYSIS

       Defendant the United States Army Corps of Engineers (“Corps”) hereby gives notice

that in accordance with the Court’s Order of June 19, 2019, it has added additional documents to the

Administrative Record for the remand analysis challenged in the above-captioned cases. Attached as

Exhibit A is a certification and index of the additional documents that are being added to the remand

Administrative Record.
            Case 1:16-cv-01534-JEB Document 430 Filed 06/26/19 Page 2 of 3




Respectfully submitted this 26th day of June, 2019.

                                                      LAWRENCE VANDYKE
                                                      Deputy Assistant Attorney General
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice


                                                      By: /s/ Reuben Schifman
                                                      REUBEN SCHIFMAN, NY BAR
                                                      BRIAN COLLINS, TX Bar 24038827
                                                      AMARVEER S. BRAR, CA Bar 309615
                                                      U.S. Department of Justice
                                                      Natural Resources Section
                                                      P.O. Box 7611
                                                      Benjamin Franklin Station
                                                      Washington, DC 20044
                                                      Phone: (202) 305-0479 (Brar)
                                                      Phone: (202) 305-4224 (Schifman)
                                                      Phone: (202) 305-0428 (Collins)
                                                      Fax: (202) 305-0506
                                                      amarveer.brar@usdoj.gov
                                                      reuben.schifman@usdoj.gov
                                                      brian.m.collins@usdoj.gov

                                                      Attorneys for the United States Army Corps of
                                                      Engineers

                                                      OF COUNSEL:

                                                      MILTON BOYD
                                                      MELANIE CASNER
                                                      U.S. Army Corps of Engineers
                                                      Office of Chief Counsel
                                                      Washington, DC
             Case 1:16-cv-01534-JEB Document 430 Filed 06/26/19 Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I, Reuben S. Schifman, hereby certify that on June 26, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, and copies will be sent electronically to the

registered participants as identified in the Notice of Electronic Filing.



       /s/ Reuben Schifman___
       REUBEN S. SCHIFMAN
Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 1 of 7




               Exhibit A
Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 2 of 7
Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 3 of 7
                                                                              Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 4 of 7




                                                                                              Standing Rock Sioux Tribe v. United States Army Corps of Engineers

                                                                                                   Dakota Access Pipeline Remand Administrative Record Index
Production Begin   Production End      Date                 Subject/Description                      From/Author                                     To                          File Name                        Remarks
  RAR017092          RAR017100      8/27/2018   Email string regarding YST Consultation   Tracy, Thomas J. (NWO)                  Baker, Jennifer S. (Fredericks Peebles   RAR017092-RAR017100.pdf
                                                Protocols and Photography Permit between                                          & Morgan, LLP)
                                                Thomas Tracy and Jennifer Baker (4/20/18-
                                                8/27/18), with attachment.

  RAR017101         RAR017140       8/22/2018   Email transmitting the first draft DAPL   Boyd, Milton W. (HQUSACE)               Cossette, Brent J. (NWO); Kruger,        RAR017101-RAR017140.pdf   SUBJECT TO PROTECTIVE ORDER
                                                Remand - Hunting and Fishing section, and                                         Heath R. (NWO); Shelman, Johnathan
                                                discussing the review process, with                                               A. (NWO); Grow, Catherine E.
                                                attachment.                                                                       (NWO); Tracy, Thomas J. (NWO)

  RAR017141         RAR017144       6/14/2018   Email string discussing Fort Yates status     Cossette, Brent J. (NWO)            Rowe, Steve (HDR, Inc.); Ames, Omar      RAR017141-RAR017144.pdf
                                                and the location of the water intakes, with                                       J. (Joel) (NWO)
                                                attachment.
  RAR017145         RAR017155       Undated     Attachment: Draft Conditions for Missouri                                                                                  RAR017145-RAR017155.pdf
                                                River Water Intakes.
  RAR017156         RAR017159       6/13/2018   Email string discussing Fort Yates status     Stasch, Eric D. (NWO)               Ames, Omar J. (Joel) (NWO); Rowe,        RAR017156-RAR017159.pdf
                                                and the location of the water intakes.                                            Steve (HDR, Inc.)
  RAR017160         RAR017160       5/2/2018    NWO response to YST's letter discussing       Hudson, John L. COL (NWO)           Flying Hawk, Robert (Chairman - YST)     RAR017160-RAR017160.pdf
                                                protocols for government-to-government
                                                relations.
  RAR017161         RAR017161       5/2/2018    NWO response to OST's letter                  Hudson, John L. COL (NWO)           Weston, Troy Scott (President - OST)     RAR017161-RAR017161.pdf
                                                acknowledging receipt of requested
                                                information, and the 6/1/2018 meeting.
  RAR017162         RAR017162       5/2/2018    NWO response to OST's letter                  Hudson, John L. COL (NWO)           Frazier, Harold (Chairman - CRST)        RAR017162-RAR017162.pdf
                                                acknowledging receipt of requested
                                                information, and the 5/30/2018 meeting.
  RAR017163         RAR017163       4/24/2018   Meeting invite for the 6/4/2018 meeting to    Cossette, Brent J. (NWO)            Cossette, Brent J. (NWO); Kruger,        RAR017163-RAR017163.pdf
                                                discuss the supplemental infromation                                              Heath R. (NWO); Laux, Eric A.
                                                provided by SRST, OST, and YST.                                                   (NWO); Shelman, Johnathan A.
                                                                                                                                  (NWO); Grow, Catherine E. (NWO);
                                                                                                                                  Ames, Omar J. (Joel) (NWO);
                                                                                                                                  Jacobsen, Julie A. (NWO); Rowe,
                                                                                                                                  Steve (HDR, Inc.); Aubele, Michael C.
                                                                                                                                  (ETP); Borkland, Carl G. (Sunoco
                                                                                                                                  Logistics) (ETP)
  RAR017164         RAR017164       4/24/2018   Meeting invite for the 5/7/2018 meeting to    Cossette, Brent J. (NWO)            Cossette, Brent J. (NWO); Kruger,        RAR017164-RAR017164.pdf
                                                discuss the supplemental infromation                                              Heath R. (NWO); Laux, Eric A.
                                                provided by SRST, OST, and YST.                                                   (NWO); Shelman, Johnathan A.
                                                                                                                                  (NWO); Grow, Catherine E. (NWO);
                                                                                                                                  Ames, Omar J. (Joel) (NWO);
                                                                                                                                  Jacobsen, Julie A. (NWO); Rowe,
                                                                                                                                  Steve (HDR, Inc.); Aubele, Michael C.
                                                                                                                                  (ETP); Borkland, Carl G. (Sunoco
                                                                                                                                  Logistics) (ETP)
  RAR017165         RAR017165       2/8/2018    Meeting invite for the 2/8/2018 meeting as a Rowe, Steve (HDR, Inc.)              Rowe, Steve (HDR, Inc.); Cossette,       RAR017165-RAR017165.pdf
                                                placeholder to discuss the DAPL Spill                                             Brent J. (NWO); Harlon, William D. III
                                                Model comment review.                                                             (NWO); Weber, Christopher
                                                                    Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 5 of 7




RAR017166   RAR017198   1/24/2018    Email requesting a response to the attached Cossette, Brent J. (NWO)          Tracy, Thomnas J. (NWO); Grow,         RAR017166-RAR017198.pdf
                                     Appendix C concerning the comment about                                       Catherine E. (NWO); Jacobsen, Julie
                                     remediation of a release to groundwater,                                      A. (NWO)
                                     with attachments.
RAR017199   RAR017199    1/8/2018    Meeting invite scheduling the 1/12/2018     Cossette, Brent J. (NWO)          Cossette, Brent J. (NWO); Shelman,     RAR017199-RAR017199.pdf
                                     meeting to discuss the Remand narrative.                                      Johnathan A. (NWO); Rowe, Steve
                                                                                                                   (HDR, Inc.); Borkland, Carl G.
                                                                                                                   (Sunoco Logistics) (ETP); Aubele,
                                                                                                                   Michael C. (ETP); Borkland, Carl G.
                                                                                                                   (Sunoco Logistics) (ETP); Oh, Meghan
                                                                                                                   (HRD, Inc.)
RAR017200   RAR017200   12/18/2017   Email string discussing the DAPL spill           Rowe, Steve (HDR, Inc.)      Cossette, Brent J. (NWO)               RAR017200-RAR017200.pdf
                                     model and the differences between
                                     OILMAPLand and SIMAP.
RAR017201   RAR017201   12/15/2017   Email string discussing how the casino uses      Ames, Omar J. (Joel) (NWO)   Rowe, Steve (HDR, Inc.)                RAR017201-RAR017201.pdf
                                     the water supply on the reservation.
RAR017202   RAR017210   12/15/2017   Supplemental geological figures for Morton                                                                           RAR017202-RAR017210.pdf
                                     County and Emmons County.
RAR017211   RAR017215   11/29/2017   Email string discussing the coordination for     Rowe, Steve (HDR, Inc.)      Noel, Mark R. (ERDC)                   RAR017211-RAR017215.pdf
                                     the in-person spill model presentation.
RAR017216   RAR017216   11/28/2017   Meeting invite scheduling the 12/21/2017         Cossette, Brent J. (NWO)     Cossette, Brent J. (NWO); Shelman,     RAR017216-RAR017216.pdf
                                     meeting to discuss comment responses to                                       Johnathan A. (NWO); Laux, Eric A.
                                     the technical reports submitted to the courts.                                (NWO); Harlon, William D. III
                                                                                                                   (NWO); Rowe, Steve (HDR, Inc.);
                                                                                                                   Aubele, Michael C. (ETP); Borkland,
                                                                                                                   Carl G. (Sunoco Logistics) (ETP);
                                                                                                                   Grow, Catherine E. (NWO)
RAR017217   RAR017217   11/27/2017   Meeting invite changing the meeting        Cossette, Brent J. (NWO)                                                  RAR017217-RAR017217.pdf
                                     location for the 11/28/2017 to discuss the
                                     DAPL Remand to review comment
                                     responses.
RAR017218   RAR017218   11/26/2017   Meeting invite scheduling a bi-weekly      Cossette, Brent J. (NWO)                                                  RAR017218-RAR017218.pdf
                                     reoccurring meeting starting on 10/26/2017
                                     to discuss the DAPL Remand.

RAR017219   RAR017219   10/19/2017   Meeting invite for 10/19/2017 scheduling       Cossette, Brent J. (NWO)                                              RAR017219-RAR017219.pdf
                                     the review of the DAPL Remand technical
                                     analysis.
RAR017220   RAR017220   9/28/2017    Meeting invite scheduling the 10/19/2017       Cossette, Brent J. (NWO)                                              RAR017220-RAR017220.pdf
                                     meeting to discuss comment responses to
                                     the technical reports submitted to the courts.

RAR017221   RAR017222   10/16/2017   Email discussing the logisitics for the Rowe, Steve (HDR, Inc.)               Cossette, Brent J. (NWO)               RAR017221-RAR017222.pdf
                                     10/19/2017 meeting concerning the DAPL
                                     Remand technical analysis.
RAR017223   RAR017223   9/27/2017    Email transmitting the write-up on the  Rowe, Steve (HDR, Inc.)               Cossette, Brent J. (NWO)               RAR017223-RAR017223.pdf
                                     SIMAP modeling and model schedule, with
                                     attachment.
RAR017224   RAR017225    Undated     Attachment: HDR, Inc. SIMAP modeling    HDR, Inc.                                                                    RAR017224-RAR017225.pdf
                                     information and schedule.
                                                                          Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 6 of 7




RAR017226   RAR017227       9/22/2017        Email string discussing the requested        Rowe, Steve (HDR, Inc.)                  Shelman, Johnathan A. (NWO)              RAR017226-RAR017227.pdf
                                             revisions to the 9/8/2017 meeting minutes.
RAR017228   RAR017228       9/22/2017        Email string discussing the 9/8/2017         Ames, Omar J. (Joel) (NWO)               Shelman, Johnathan A. (NWO); Laux,       RAR017228-RAR017228.pdf
                                             meeting minutes and the discussion on                                                 Eric A. (NWO); Grow, Catherine E.
                                             medicinal aquatic plants near the shore.                                              (NWO); Tracy, Thomas J. (NWO);
                                                                                                                                   Janis, Larry D. (NWO); Price, Julie A.
                                                                                                                                   (NWO); Wallace, Arthur L. Jr. (NWO);
                                                                                                                                   Harlon, William D. (NWO)

RAR017229   RAR017283        8/3/2017        Pipeline Safety - Additional Actions Could   U.S. Government Accountability Office                                             RAR017229-RAR017283.pdf
                                             Improve Federal Use of Data on Pipeline      (GAO)
                                             Materials and Corrosion, GAO-17-639.
RAR017284   RAR017285       7/20/2017        How Oil Spills Affect Fish and Whales        National Oceanic and Atmospheric                                                  RAR017284-RAR017285.pdf
                                                                                          Administration, Office of Response and
                                                                                          Restoration
RAR017286   RAR017331        6/2/2017        DAPL Gathering System, DAPL Mainline         Fluid Flow Consultants                                                            RAR017286-RAR017331.pdf
                                             and ETCOP Oil Pipeline Surge Analysis,
                                             Final Report.
RAR017332   RAR017472        Jun-2017        On/Off Close Interval Structure-To-           Aegion                                  Energy Transfer - DAPL                   RAR017332-RAR017472.pdf
                                             Electrolyte Potential Surveys Report
RAR017473   RAR017480        4/4/2017        The effects of oil spills on marine fish:     Langangen, O., et al.                                                            RAR017473-RAR017480.pdf
                                             Implications of spatial variation in natural
                                             mortality, 119 Marine Pollution Bulletin 102-
                                             109 (2017)
RAR017481   RAR017509        5/4/2016        North Dakota Lake Oahe Crossing Spill         Wood Group Mustang                      Dakota Access, LLC                       RAR017481-RAR017509.pdf   SUBJECT TO PROTECTIVE ORDER
                                             Model Discussion, Dakota Access Pipeline
                                             Project
RAR017510   RAR017630        5/1/2016        BakkenLink Risk Assessment and                Stantec Consulting Services, Inc.       BakkenLink Pipeline, LLC                 RAR017510-RAR017630.pdf
                                             Environmental Consequences Analysis, EA
                                             Appendices
RAR017631   RAR018119       Nov-2015         Expert Panel Report on the Behavior and       Lee, K., et al.                         Cadadian Energy Pipeline Association;    RAR017631-RAR018119.pdf
                                             Environmental Impacts of Crude Oil                                                    Canadian Association of Petroleum
                                             Released into Aqueous Environments, Royal                                             Producers
                                             Society of Canada (2015)
RAR018120   RAR018229        1/1/2015        BakkenLink EA Appendix A Risk                 Stantec Consulting Services, Inc.       BakkenLink Pipeline, LLC                 RAR018120-RAR018229.pdf
                                             Assessment and Environmental
                                             Consequences Analysis
RAR018230   RAR018256        Jun-2014        Changes in Areas with Concentrated            Bishaw, Alemayehu (U.S. Department                                               RAR018230-RAR018256.pdf
                                             Poverty: 2000-2010                            of Commerce - U.S. Census Bureau)

RAR018257   RAR018294       5/14/2014        A Survey of Bakken Crude Oil                 American Fuel & Petrochemical            U.S. Department of Transportation        RAR018257-RAR018294.pdf
                                             Characteristics Assembled for the U.S.       Manufacturers; Dangerous Goods           (USDoT)
                                             Department of Transportation                 Transport Consulting, Inc.
RAR018295   RAR018314   3/23/2010 12:00 AM   Bakken Oil Storage Tank Emission Models      Peacock, Paul (Marathon)                                                          RAR018295-RAR018314.pdf

RAR018315   RAR018372       8/26/2008        Report on the toxicity of oil to fish, DFO Hodson, Peter V.                                                                    RAR018315-RAR018372.pdf
                                             Contract #F2471-080006
RAR018373   RAR018458       Aug-2003         Models for Design of Free-Product          Charbeneau, Randall J. (University of      American Petroleum Institute (API)       RAR018373-RAR018458.pdf
                                             Recovery Systems for Petroleum             Texas at Austin)
                                             Hydrocarbon Liquids, Publication No. 4729
                                                               Case 1:16-cv-01534-JEB Document 430-1 Filed 06/26/19 Page 7 of 7




RAR018459   RAR018472   Sep-2001   Predicting the Effect of Hydrocarbon and O'Reilly, Kirk T.; Magaw, Renae I.;     American Petroleum Institute (API)      RAR018459-RAR018472.pdf
                                   Hydrocarbon-Impacted Soil on Groundwater Rixey, William G.

RAR018473   RAR018484    2000      Free-Product Recovery of Petroleum        Charbeneau, Randall J. ; Johns, Russell                                        RAR018473-RAR018484.pdf
                                   Hydrocarbon Liquids                       T.; Lake, Larry W.; McAdams, Michael
                                                                             J. III
RAR018485   RAR018494    1999      Polyaromatic Hydrocarbon Content in Crude Kerr, J.M.; Melton, H.R. (Exxon         Society of Petroleum Engineers (SPE)   RAR018485-RAR018494.pdf
                                   Oils Around the World, SPE 52724.         Production Research, Co.); McMillen,
                                                                             S.J.; Magaw, R.I. (Chevron Research &
                                                                             Technology, Co.); Naughton, G.; Little,
                                                                             A.D.
RAR018495   RAR020394   Apr-1997   The CERCLA Type A Natural Resource        French, Deborah P., et al.              Office of Environmental Policy and     RAR018495-RAR020394.pdf
                                   Damage Assessment Model for Coastal and                                           Compliance, U.S. Department of the
                                   Marine Environments (NRDAM/CME)                                                   Interior (OEP-DOI)

RAR020395   RAR020430   Jan-1987   Hydrocarbons in the freshwater             Müller, Helga                                                                 RAR020395-RAR020430.pdf
                                   environment, Advances in Limnology
RAR020431   RAR021054    1979      Groundwater                                Freeze, R. Allan; Cherry John A.                                              RAR020431-RAR021054.pdf
RAR021055   RAR021060   Undated    Fishing/Small Game/Prairie Dog, Standing   Standing Rock Sioux Tribe (SRST)                                              RAR021055-RAR021060.pdf
                                   Rock Game & Fish Website
RAR021061   RAR021090   Undated    Emergency Flow Restricting Devices         Wood Group Mustang                                                            RAR021061-RAR021090.pdf
                                   (EFRD) Inspection and Test Plans,
                                   4/23/2013, 6/26/2014, and 8/1/2014.
